Citation Nr: 1114807	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include kidney stones.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to an initial evaluation in excess of 0 percent for seborrheic dermatitis.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility.


REPRESENTATION

Veteran represented by:	The American Legion





WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Winston-Salem, North Carolina, VA Regional Office (RO).  

The Board notes that although a VA Form 9 pertaining to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility is not associated with the claims file, VA's appeals tracking data base, the Veterans Appeals Contact and Locator System (VACOLS), indicates VA receipt of a timely VA Form 9.  Thus, the issue is properly on appeal.  See 38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  

The Veteran testified at a hearing before a hearing officer at the RO in November 2001.  In addition, he testified before the undersigned Veterans Law Judge in August 2010.  A transcript of each of the hearings has been associated with the claims file.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts entitlement to service connection for a kidney disorder and a back disorder, entitlement to an initial evaluation in excess of 0 percent for seborrheic dermatitis, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility.  Having considered the evidence, the Board finds further development is necessary for a determination in this case.  

As noted above, it appears that the Veteran has timely appealed his claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the left heel caused by left heel surgery at a VA facility.  The Board notes that while the Veteran was afforded a hearing before a decision review officer at the RO in November 2010, the Veteran did not receive notification in writing of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence described in 38 C.F.R. § 19.36.  As such, remand is required to afford the Veteran due process in regard to this issue.

In addition, in an April 2007 statement, the Veteran asserted that during service in 1969, he had his first kidney stone, was given pain medication at the main post hospital, and passed the stone about one month later.  He testified that in-service treatment in association with the kidney stone was at Fort Riley in 1970, and that he has had kidney stones since separation, with the initial post-service treatment in 1971 at a private facility.  Transcript at 7-9 (2010).  

In that regard, service treatment records reflect complaints of pain in the left side in December 1969 and the impression was ureteral calculus.  An August 1973 intravenous pyelogram (IVP) reflects a diagnosis of a small stone in the very lower end of the left ureter producing slight obstruction.  In addition, a December 1997 IVP report notes that there was a stone in the left ureter at the L3 level with left hydronephrosis.  A March 1999 private record notes a history of chronic kidney stones, and a June 1999 record references experiences during service and the Veteran's inability to express the degree of difficulty that he has been having due to him being rather stoic.  A June 2005 record notes a history of at least 75 kidney stones and that he had recently started passing another stone.  In this case, there is relevant evidence and the evidence is insufficient for a determination.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of kidney stones.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, in an April 2007 statement, the Veteran noted an onset of back pain during training, and testified to having been treated for back and side pain, at Fort Gordon and at Fort Riley, secondary to having jumped out of trucks, loaded with gear, as well as about eight to 10 paratroop jumps.  Transcript at 13-18 (2010).  He further testified that he sought treatment for back pain a few years after separation, and was told he had a compressed spine as a result of "jumps" during service.  Id. at 17 (2010).  

In that regard, a February 1998 private record notes that magnetic resonance imaging (MRI) showed three bulging discs.  In addition, a January 2001 record reflects an impression of prolonged nerve damage from long-term spinal stenosis.  An April 2000 private record reflects a history of service in Vietnam with multiple shrapnel injuries.  The Board notes that while Veteran's DD Form 214 shows his military occupational specialty (MOS) was cook and no foreign or overseas service is indicated, his service personnel records are not associated with the claims file.  

In addition, the Veteran was afforded a VA skin examination in October 2007, and while remand is not required due to the mere passage of time when an otherwise adequate examination has been accomplished, the Veteran testified that his service-connected seborrheic dermatitis is worse.  Id. at 3-4 & 18-19 (2010).  The Board notes that an October 2008 private record references skin cancer, a history of numerous blistering sunburns during service, and the doctor stated that sun damage was a contributing factor to the state of the Veteran's skin.  In this case, the Veteran should be afforded a VA examination in order to determine the current degree of impairment due to service-connected seborrheic dermatitis.  

The Board notes that the Veteran's service-connected seborrheic dermatitis has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  Under Diagnostic Code 7806, for dermatitis/eczema, a 10 percent evaluation is assigned when the skin condition covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period.  A 30 percent evaluation is assigned when the skin condition covers 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent evaluation is assigned when the skin condition covers more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence described in 38 C.F.R. § 19.36 regarding the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility.

2.  Associate the service personnel records with the claims file.  

3.  After completion of number 2 above to the extent possible, schedule the Veteran for VA examination to determine the nature and etiology of a back disorder and any chronic kidney disorder, to include kidney stones.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified back disorder or chronic kidney disorder had an onset during service or within the initial post-service year or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

4.  Schedule the Veteran for VA examination to determine the degree of impairment due to the service-connected seborrheic dermatitis.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion as to the degree of impairment due to seborrheic dermatitis, to include whether as a result of the Veteran's service-connected disability the Veteran is unable to maintain substantially gainful employment.  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible.  A complete rationale should accompany any opinion provided.  

5.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


